DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et
al. (US Pat.10,630,433).

In claims 7,9 Yang et al. discloses a terminal comprising a transmitter and a
processor (see fig.14; col.15; lines 52-60; UE 120 comprises a RF unit 126 and a
processor 122): a transmitter that transmits uplink control information (UCI) including at
least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK), a
scheduling request (SR), and a channel state information (CSI) (see fig.8; step S504; col.8; lines 12-35; UE transmits ACK/NACK on PUCCH, scheduling request ( col.6; lines 50-55) and channel quality indication ( col.6; lines 62-67)); and 
a processor that controls a transmission of the UCI based on a start timing of an uplink control channel when the uplink control channel for the UCI overlaps an uplink shared channel (see fig.13; steps S1302, S1304; col.15; lines 20-30; the Ue is scheduled to transmit UCI over PUCCH resource and PUSCH in the same subframe n over PUSCH resource (based on a start timing of an uplink control channel); wherein the
PUCCH resource is overlapped with the PUSCH resource (see col.15; lines 24-30; PUCCH  RB resource  is overlapped with a PUSCH RB resource) . The Ue performs:
ALT 1 (see col.13; lines 1-10): drops PUCCH transmission and performs PUSCH
transmission only. When the PUCCH resource is overlapped with PUSCH resource,
transmission of UCI transmitted via PUCCH is dropped (control the UCI transmission
based on PUCCH overlaps with PUSCH);  and 
ALT 3 (see col.13; line 62 to col.14; line 3): a partial PUCCH resource is configured using the remaining resource except the overlapped resource (control a number of resources used for UCI transmission). In fig.8; col.8; lines 40-67 and lines 15-20; based on the downlink association set index (DASI) value K included in the PDSCH, where k is 4, for the PDSCH received in subframe n-k, the ACK is transmitted in subframe n ( based on information related to an offset transmitted by a higher layer).   

 In claim 8; Yang et al. disclose  determining the timing of uplink control channel PUCCH based on a value of a field included in a Downlink control information (see col.6;lines 15-25; the UE monitors PDCCH  including number of bits ( value of field)).

In claims 10,11 Yang et al. discloses a system comprising a terminal and a base station ( see fig.14; col.15; lines 44-60; a system comprises a BS 110 and a UE 120), wherein:
the terminal comprises: a transmitter and a processor ( see fig.14; col.15; lines 45-60; UE 120 includes a RF 126 and Processor 122) that transmits uplink control information (UCI) including at least one of a Hybrid Automatic Repeat reQuest-Acknowledgement (HARQ-ACK), a scheduling request (SR), and a channel state information (CSI) ( see fig.8; col.8; lines 21-27 and col.6; lines 50-65; UE transmits ACK/NACK, CQI, and SR via PUCCH to the BS 110); and a processor that controls a transmission of the UCI based on a start timing of an uplink control channel when the uplink control channel for the UCI overlaps an uplink shared channel
 (see fig.13; steps S1302, S1304; col.15; lines 20-30; the Ue is scheduled to transmit UCI over PUCCH resource and PUSCH in the same subframe n over PUSCH resource (based on a start timing of an uplink control channel); 
wherein the PUCCH resource is overlapped with the PUSCH resource (see col.15; lines 24-30; PUCCH  RB resource  is overlapped with a PUSCH RB resource).
The Ue performs: ALT 1 (see col.13; lines 1-10): drops PUCCH transmission and performs PUSCH transmission only. When the PUCCH resource is overlapped with PUSCH resource, transmission of UCI transmitted via PUCCH is dropped (control the UCI transmission based on PUCCH overlaps with PUSCH); and 
ALT 3 (see col.13; line 62 to col.14; line 3): a partial PUCCH resource is configured using the remaining resource except the overlapped resource (control a number of resources used for UCI transmission). In fig.8; col.8; lines 40-67 and lines 15-20; based on the downlink association set index (DASI) value K included in the PDSCH, where k is 4, for the PDSCH received in subframe n-k, the ACK is transmitted in subframe n ( based on information related to an offset transmitted by a higher layer).   
Yang further discloses a base station comprises: a receiver that receives the UCI; and a processor that controls to receive the UCI, the transmission of the UCI being controlled by the terminal based on the start timing of the uplink control channel when the uplink control channel for the UCI overlaps the uplink shared channel ( BS 110 comprises RF 116 and Processor 112; see fig.14). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US Pub.2019/0372721; Method for Uplink Transmission in Wireless Communication System, and Device Therefore).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413